The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 14, 2014

                                       No. 04-13-00668-CR

                                         Javier GARZA,
                                            Appellant

                                             v.
                                  The STATE of TexasAppellee
                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR3388
                     The Honorable Angus K. McGinty, Judge Presiding

                                            ORDER

Sitting:       Catherine Stone, Chief Justice
               Karen Angelini, Justice
               Sandee Bryan Marion, Justice

                After receiving and reviewing the Anders brief filed by appellant’s attorney in this
appeal, appellant filed a pro se letter stating that he had been released on parole and requesting
that this appeal be dismissed so his release could be effectuated. Appellant’s attorney has signed
the letter indicating her agreement with the dismissal. The motion is GRANTED, and this
appeal is DISMISSED. See TEX. R. APP. P. 42.2(a). The clerk of the court is DIRECTED to
issue the mandate in this appeal contemporaneously with the issuance of this order. TEX. R. APP.
P. 18.1(c).

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court